IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,955-03


IN RE HONORABLE GARY FITZSIMMONS




ORDER TO APPEAR AND SHOW CAUSE FROM 
DALLAS COUNTY


Per Curiam. 
O R D E R


	On November 16, 2011, this Court issued an order requiring the Respondent,
Dallas County District Clerk Gary Fitzsimmons, to respond within 10 days with an
affidavit stating facts denying or excusing his contempt arising from the failure to timely
answer this Court's orders. An Assistant District Attorney sent a timely letter explaining
that the Respondent was out of the county "and unable to get an affidavit to the Court."
Respondent's untimely response did not explain why he was unable to submit a timely
response and did not state facts denying or explaining his repeated failure to respond to
this Court's orders in a timely fashion.  
	Before we take any action pursuant to our show cause order of November 16,
2011, we want to hear from Respondent in person.  Therefore, we order Respondent to
appear before this Court at 9:00 a.m. on Wednesday, March 7, 2012, to offer further
explanation and address any questions propounded by the Court about the matter.
	It is further ordered by this Court that the Clerk of this Court shall issue Notice to
Appear and Show Cause commanding the Honorable Gary Fitzsimmons to appear and
show cause, in the manner and within the time specified in this order, why he should not
be sanctioned by this Court for failing to adequately and timely answer this Court's
orders.  A copy of this Order shall accompany the Notice.
	IT IS SO ORDERED THIS THE 31st DAY OF January, 2012.

Do Not Publish